Title: From George Washington to Brigadier General Samuel Holden Parsons, 19 April 1779
From: Washington, George
To: Parsons, Samuel Holden



Sir
Head Quarters Middlebrook 19th April 1779.

I have been duly favored with your letters of the 8th and 16th instant.
In cases of resignation the officer is to transmit me a proper certificate of his having settled all regimental or public accounts; accompanied with his commission; which latter will be returned him (if an old commission), with his resignation indorsed.
I would observe on that of the 8th—that the security of our army, and that of the North river, are two objects of which we ought not to lose sight; as an accident to either might prove of the highest injury.
The general state of our force at present, makes the greatest caution necessary how we divide it still more, or detatch any part of it out of supporting distance of the rest. I am ardently desirous to give protection to every part of the country, but this cannot be done at the risque of more essential objects; and we must often lament the inconveniencies we cannot prevent. I am sir &c.
